 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   LA TWON WEAVER,                                   Case No.: 18cv2888 BTM (LL)
                                     Petitioner,
12
                                                       ORDER:
     v.
13
     RONALD DAVIS, Warden of California                (1) GRANTING RENEWED
14
     State Prison at San Quentin,                      MOTION FOR EQUITABLE
15                                Respondent.          TOLLING [ECF NO. 34];
16
                                                       (2) DENYING MOTION TO HOLD
17                                                     FEDERAL HABEAS PROCEEDINGS
                                                       IN ABEYANCE WITHOUT
18
                                                       PREJUDICE [ECF NO. 45]; AND
19
                                                       (3) SETTING DEADLINES
20
21
22         Pending before the Court are Petitioner’s Renewed Motion for Equitable Tolling of
23   the Deadline for filing the Petition for Writ of Habeas Corpus and Petitioner’s Motion to
24   Hold Federal Habeas Proceedings in Abeyance While the State Exhaustion Petitions are
25   Pending. (ECF Nos. 34, 45.)
26         For the reasons discussed below, the Court GRANTS Petitioner’s renewed motion
27   for equitable tolling [ECF No. 34], DENIES without prejudice the motion to hold federal
28   proceedings in abeyance [ECF No. 45] and SETS deadlines as outlined below.

                                                   1
                                                                               18cv2888 BTM (LL)
 1                   RENEWED MOTION FOR EQUITABLE TOLLING
 2         In an order dated November 4, 2019, the Court deferred ruling on the renewed
 3   motion for equitable tolling pending the filing of an initial or protective petition on or
 4   before November 14, 2019. (See ECF No. 40.) On November 5, 2019, Petitioner filed a
 5   petition as directed, and on November 6, 2019, Petitioner filed a Notice Regarding Order
 6   Deferring Ruling on Petitioner’s Renewed Motion for Equitable Tolling. (ECF Nos. 41,
 7   42.) On November 7, 2019, Respondent filed a Response in opposition and on November
 8   8, 2019, Petitioner filed a Reply. (ECF Nos. 47, 48.) In the Notice, “petitioner sets forth
 9   the tasks that he was unable to fully accomplish prior to filing the petition,” including
10   “[t]horoughly review trial counsel files,” “[t]horoughly review each of the 339 exhibits to
11   the first state habeas petition,” “[c]onfer with expert witnesses, except for the experts
12   pertaining to the selective prosecution claims (Claims 1, 2, and 3) in the federal petition,
13   to determine whether developments in their fields require additional testing or assessment
14   or may provide the basis for additional federal constitutional claims,” and “[e]nsure that
15   the arguments in the automatic appeal and claims in state habeas petitions were merged in
16   a coherent order, and that redundant facts and arguments were eliminated.” (ECF No. 42
17   at 2.) In response to the Court’s request for a list of claims yet to be developed and drafted
18   (see ECF No. 40 at 7), Petitioner states that “counsel cannot alert the Court to claims of
19   which they are unaware because counsel have not completed the four tasks listed above,”
20   and that “[t]he period of ‘the delay necessarily attendant in the appointment of counsel
21   process’ would allow for the completion of these four tasks.’” (Id.)
22         As the Court previously noted, “the Supreme Court has stated that ‘the right to
23   counsel necessarily includes a right for that counsel meaningfully to research and present
24   a defendant’s habeas claims,’ and that ‘[b]y providing indigent capital defendants with a
25   mandatory right to qualified legal counsel in these proceedings, Congress has recognized
26   that federal habeas corpus has a particularly important role to play in promoting
27   fundamental fairness in the imposition of the death penalty.’ McFarland v. Scott, 512 U.S.
28   849, 858-59 (1994).” (ECF No. 30 at 4-5.) Mindful of this right and in view of the

                                                   2
                                                                                   18cv2888 BTM (LL)
 1   remaining tasks outlined in Petitioner’s renewed motion and more recently-filed notice,
 2   particularly counsel’s statements that they have not completed review of trial counsel files
 3   or the exhibits filed with the prior state petition, coupled with the Court’s cursory review
 4   of the petition now on file without exhibits, it appears evident that the delay in appointment
 5   of counsel prevented Petitioner from completing tasks necessary for filing a fully-
 6   developed federal petition within the statutory deadline. (See e.g. ECF No. 34-1 at 8) (“[I]f
 7   equitable tolling is not granted, petitioner will not be able to complete the petition.”)
 8   Respondent continues to oppose the motion for equitable tolling, asserts that the listed tasks
 9   “must be done in every capital federal habeas case and are not sufficient to show that
10   ‘extraordinary circumstances’ prevent timely filing of the petition,” and argues that “these
11   claims assert nothing more than that counsel has continued to work diligently on the
12   petition but has not finished it.” (ECF No. 47 at 2.) Respondent does not appear to claim
13   prejudice would result from a short grant of equitable tolling.
14         Based on the facts and arguments presented and the initial or protective petition now
15   on file, the Court is persuaded that equity favors granting Petitioner the opportunity to
16   complete record review, investigation and development of his habeas claims and that it is
17   apparent the delay in appointment of counsel obstructed Petitioner’s ability to file a fully-
18   developed federal petition within the statutory deadline. See Doe v. Busby, 661 F.3d 1001,
19   1011 (9th Cir. 2011) (“Like any equitable consideration, whether a prisoner is entitled to
20   equitable tolling under AEDPA will depend on a fact-specific inquiry by the habeas court
21   which may be guided by ‘decisions made in other similar cases.’”), quoting Holland v.
22   Florida, 560 U.S. 631, 650 (2010). The Court also finds no basis to conclude that a grant
23   of equitable tolling would result in prejudice to Respondent, and again, Respondent does
24   not appear to make any such assertion. Accordingly, the Court GRANTS Petitioner’s
25   renewed motion for equitable tolling from the period between the denial of his state habeas
26   petition and the appointment of counsel in federal court.
27   ///
28   ///

                                                   3
                                                                                   18cv2888 BTM (LL)
 1            MOTION TO HOLD FEDERAL PROCEEDINGS IN ABEYANCE
 2         On November 6, 2019, Petitioner filed a Motion to Hold Federal Habeas Proceedings
 3   in Abeyance While the State Exhaustion Petitions are Pending. (ECF No. 45.) However,
 4   in view of the Court’s decision to grant equitable tolling in order to allow Petitioner to
 5   complete record review and file a fully-developed federal petition including exhibits, as
 6   well as recognizing the possibility that additional unexhausted claims could be developed
 7   as a result, the instant motion appears premature at this time. In the motion, Petitioner
 8   indicated he “has no objection to this Court deferring its ruling on the motion for stay until
 9   the parties have met and conferred regarding exhaustion,” citing another district court
10   decision denying a motion for stay without prejudice to renewal after the parties met and
11   conferred on exhaustion. (See ECF Nos. 45-1 at 18, 45-5.) Accordingly, the Court
12   DENIES the motion to hold federal proceedings in abeyance WITHOUT PREJUDICE
13   to renewal after the parties meet, confer and attempt to reach agreement on the exhaustion
14   status of the claims in the petition to be filed on or before February 5, 2020, as set forth
15   below.
16                                CONCLUSION AND ORDER
17         The Court GRANTS the renewed motion for equitable tolling [ECF No. 34] for the
18   period between the denial of the state habeas petition, November 14, 2018, and the
19   appointment of federal habeas counsel, February 5, 2019, and a federal habeas petition
20   filed on or before February 5, 2020 will be considered timely. The Court DENIES the
21   motion for stay and abeyance [ECF No. 45] WITHOUT PREJUDICE to renewal.
22         After that petition is filed, the parties are directed to meet, confer, and attempt to
23   reach agreement as to the exhaustion status of the claims in the petition. The parties will
24   file a joint statement on or before February 26, 2020, outlining and setting forth the areas
25   of agreement and/or disagreement on the exhaustion matter. If the parties at a minimum
26   agree that the petition contains both exhausted and unexhausted claims, Petitioner may file
27   a renewed motion or request for stay within 21 days of the deadline for filing the joint
28   statement, on or before March 18, 2020. If Petitioner files a request for stay and abeyance,

                                                   4
                                                                                   18cv2888 BTM (LL)
 1   Respondent may file a response/opposition within 14 days of the deadline for that filing,
 2   on or before April 1, 2020, and Petitioner may file a reply within 7 days of the deadline
 3   for the response/opposition, on or before April 8, 2020. Unless the Court orders otherwise,
 4   these matters will be decided on the joint statement and pleadings. If the parties are unable
 5   to reach agreement to the extent discussed in this Order, the Court will issue a further
 6   scheduling Order as necessary.
 7   IT IS SO ORDERED.
 8   Dated: December 3, 2019
 9                                          _______________________________________
10                                          BARRY TED MOSKOWITZ
                                            United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                  18cv2888 BTM (LL)
